 

Exhibit 10.3

FIRST AMENDMENT TO COMBINED CREDIT AGREEMENTS

THIS FIRST AMENDMENT TO COMBINED CREDIT AGREEMENTS, dated as of January 30, 2007
(this “Amendment”), is by and among STORM CAT ENERGY CORPORATION, a company
incorporated under the laws of the Province of British Columbia, Canada (the
“Canadian Borrower”), STORM CAT ENERGY (USA) CORPORATION, a Colorado corporation
(the “U.S. Borrower”), JPMORGAN CHASE BANK, N.A., as Global Administrative Agent
(in such capacity, the “Global Administrative Agent”) and the sole financial
institution a party to the U.S. Credit Agreement as a Lender thereunder (in such
capacity, the “U.S. Lender”), JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as
Canadian Administrative Agent (in such capacity, the “Canadian Administrative
Agent”) and the sole financial institution a party to the Canadian Credit
Agreement as a Lender thereunder (in such capacity, the “Canadian Lender,” and
together with the U.S. Lender, the “Combined Lenders”).

WITNESSETH:

1.               The U.S. Borrower, the Canadian Borrower (as the parent entity
of the U.S. Borrower), the Global Administrative Agent, and the U.S. Lender are
parties to that certain Credit Agreement dated as of July 28, 2006 (as
previously amended by that certain First Amendment to Credit Agreement dated as
of August 29, 2006, the “U.S. Credit Agreement”), pursuant to which the U.S.
Lender agreed to make loans to, and extensions of credit on behalf of, the U.S.
Borrower.

2.               The Canadian Borrower, the Global Administrative Agent, the
Canadian Administrative Agent, and the Canadian Lender are parties to that
certain Credit Agreement dated as of July 28, 2006 (the “Canadian Credit
Agreement,”  and together with the U.S. Credit Agreement, the “Combined Credit
Agreements”), pursuant to which the Canadian Lender agreed to make loans to, and
extensions of credit on behalf of, the Canadian Borrower.

3.               The parties to the Combined Credit Agreements intend to amend
the Combined Credit Agreements as follows:

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

I.               Amendments to U.S. Credit Agreement.

A.             Section 1.1 of the U.S. Credit Agreement is hereby amended by
inserting the following definitions to such Section:

“Permitted Subordinated Debt” means subordinated unsecured Indebtedness of
Parent resulting from the issuance by Parent of its (a) Series A Subordinated
Convertible Notes due March 31, 2012, and (b) Series B Subordinated Convertible
Notes due March 31, 2012, in an aggregate outstanding principal balance at any
time of not greater than $50,195,000, a portion of the proceeds of which shall
be used to repay in full the Indebtedness evidenced by the Secured Bridge Note,
and which Indebtedness (i) has a coupon rate of not greater than 9.25%, (ii) has
a due date not earlier than March 31, 2012, (iii) is not subject to negative
covenants, financial covenants or events of default (or other provisions which
have the same effect as negative covenants, financial covenants or events of
default) which have not been approved by the Global Administrative Agent, and
(iv) is subordinated to the


--------------------------------------------------------------------------------


 

Obligations on terms acceptable to the Global Administrative Agent, including,
without limitation, pursuant to the terms of the Subordination Agreement.

“Permitted Subordinated Debt Documents” means, collectively, all note purchase
agreements, indentures, promissory notes, guarantees or other documents or
instruments issued, given or delivered in connection with, evidencing and/or
otherwise pertaining to, the Permitted Subordinated Debt.

“Subordination Agreement” means that certain Subordination and Intercreditor
Agreement executed by and among the Global Administrative Agent, the Canadian
Administrative Agent, the Combined Lenders, Parent, Borrower and the Noteholders
(as therein defined) party thereto, as amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms thereof, and
in accordance with the terms of the Loan Documents. Notwithstanding anything to
the contrary contained in this Agreement, the terms “Canadian Loan Documents”
and “Loan Document” shall each include the Subordination Agreement.

B.              The definitions of “Change in Control” and “Restricted Payments”
contained in Section 1.1 of the U.S. Credit Agreement are hereby amended to read
in full as follows:

“Change in Control” means (a) the failure of Parent to own, directly or
indirectly, 100% of the Equity Interests of Borrower or any other Loan Party,
(b) a “Change in Control” under the Canadian Credit Agreement, or (c) a “Change
of Control” (or similar defined term) under any Permitted Subordinated Debt
Document.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other Property, real, personal or mixed) with respect to any
Equity Interests in Borrower, Parent or any Restricted Subsidiary, (b) any
payment (whether in cash, securities or other Property, real, personal or
mixed), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in Borrower, Parent or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in Borrower,
Parent or any Restricted Subsidiary, or (c) the retirement, redemption,
defeasance, repurchase, prepayment or payment by Parent or any Loan Party of any
part of the principal of the Permitted Subordinated Debt (other than, for the
sake of clarity, the conversion of any Subordinated Note (as defined in the
Subordination Agreement) into common shares of Parent) at any time prior to the
termination of all Combined Commitments and the payment and performance in full
of the Combined Obligations, or otherwise in breach or violation of the terms of
the Subordination Agreement.

C.              Section 2.10 of the U.S. Credit Agreement is hereby amended by
inserting the following Subsection 2.10(e) after Subsection 2.10(d):

“               (e)           Notwithstanding any other provision of this
 Section 2.10, if at any time Parent or Borrower becomes obligated to pay or
prepay all or part of the Permitted Subordinated Debt, Borrower shall, prior to
any payment or prepayment of the Permitted Subordinated Debt, prepay the Loans
and reduce the Commitments in full.”

D.              Section 3.3 of the U.S. Credit Agreement is hereby amended by
revising the current

2


--------------------------------------------------------------------------------


 

Section 3.3 to read in full as follows:

“Section 3.3 Approvals: No Conflicts. The execution, delivery and performance by
Borrower and Parent of this Agreement and each other Loan Document executed or
to be executed by it, and the execution, delivery and performance by each other
Loan Party of each Loan Document executed or to be executed by such other Loan
Party, (a) do not require any Governmental Approval or third party approvals,
except such as have been obtained or made and are in full force and effect and
except filings necessary to perfect Liens created under the Loan Documents, (b)
will not violate any applicable Governmental Rule or the Organic Documents of
Borrower, Parent or any such other Loan Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument (including, without limitation, any Permitted
Subordinated Debt Document) binding upon Borrower, Parent or any such other Loan
Party or its assets, or give rise to a right thereunder to require any payment
to be made by Borrower, Parent or any such other Loan Party, and (d) will not
result in the creation or imposition of any Lien on any asset of Borrower,
Parent or any such other Loan Party, except Liens created under the Loan
Documents.”

E.              Section 5.1 of the U.S. Credit Agreement is hereby amended by
(a) deleting the “and” at the end of Subsection (f) thereof, (b) deleting the
period at the end of Subsection (g) thereof, and inserting in lieu of such
period a semi-colon, and (c) adding thereto new Subsections (h) and (i) which
shall read in full as follows:

“(h) Promptly upon the closing and consummation of any issuance of Permitted
Subordinated Debt, a true and correct copy of each material Permitted
Subordinated Debt Document executed, given and/or delivered in connection
therewith; and

(i) Promptly after such delivery or receipt, copies of any financial or other
report or notice delivered to, or received from, any holders of Permitted
Subordinated Debt, which report or notice has not been delivered to the Global
Administrative Agent and Lenders hereunder.”

F.              Section 6.2 of the U.S. Credit Agreement is hereby amended to
read in full as follows:

“Section 6.2 Ratio of Current Assets to Current Liabilities.  As of the end of
any fiscal quarter, commencing with the fiscal quarter ending March 31, 2007,
Parent will not permit its ratio of Current Assets to Current Liabilities to be
less than 1.00 to 1.00.”

G.                Section 7.1 of the U.S. Credit Agreement is hereby amended by
(a) deleting the “and” at the end of Subsection (xi) thereof, (b) deleting the
period at the end of Subsection (xii) thereof, and inserting in lieu of such
period a semi-colon, and (c) adding thereto a new Subsection (xiii) which shall
read in full as follows:

“(xiii) Permitted Subordinated Debt.”

H.               Section 8.1 of the U.S. Credit Agreement is hereby amended by
adding thereto new Subsections (m) and (n) which shall read in full as follows:

3


--------------------------------------------------------------------------------


 

“(m) Default under Permitted Subordinated Debt Documents. Any default or event
of default shall occur under any Permitted Subordinated Debt Document, which
such default or event of default shall continue unremedied prior to the
expiration of any applicable period of grace or cure under the applicable
Permitted Subordinated Debt Document.

(n) Subordination. All or any portion of the Permitted Subordinated Debt shall
cease, for any reason, to be validly subordinated to the Combined Obligations,
as provided in the Subordination Agreement, or any holder of Permitted
Subordinated Debt or any Loan Party, or any affiliate thereof, shall so assert
in writing.”

II.               Amendments to Canadian Credit Agreement.

A.               Section 1.1 of the Canadian Credit Agreement is hereby amended
by inserting the following definitions to such Section:

“Permitted Subordinated Debt” means subordinated unsecured Indebtedness of
Borrower resulting from the issuance by Borrower of its (a) Series A
Subordinated Convertible Notes due March 31, 2012, and (b) Series B Subordinated
Convertible Notes due March 31, 2012, in an aggregate outstanding principal
balance at any time of not greater than $50,195,000, and which Indebtedness (i)
has a coupon rate of not greater than 9.25%, (ii) has a due date not earlier
than March 31, 2012, (iii) is not subject to negative covenants, financial
covenants or events of default (or other provisions which have the same effect
as negative covenants, financial covenants or events of default) which have not
been approved by the Global Administrative Agent, and (iv) is subordinated to
the Obligations on terms acceptable to the Global Administrative Agent,
including, without limitation, pursuant to the terms of the Subordination
Agreement.

“Permitted Subordinated Debt Documents” means, collectively, all note purchase
agreements, indentures, promissory notes, guarantees or other documents or
instruments issued, given or delivered in connection with, evidencing and/or
otherwise pertaining to, the Permitted Subordinated Debt.

“Subordination Agreement” means that certain Subordination and Intercreditor
Agreement executed by and among the Global Administrative Agent, the Canadian
Administrative Agent, the Combined Lenders, Borrower, U.S. Borrower and the
Noteholders (as therein defined) party thereto, as amended, supplemented,
restated or otherwise modified from time to time in accordance with the Loan
Documents. Notwithstanding anything to the contrary contained in this Agreement,
the terms “Loan Document” and “U.S. Loan Documents” shall each include the
Subordination Agreement.

B.              The definition of “Change in Control” contained in Section 1.1
of the Canadian Credit Agreement is hereby amended to read in full as follows:

“Change in Control” means (a) the failure of Borrower to own or control,
directly or indirectly, 100% of the outstanding Equity Interests of any other
Loan Party, (b) a “Change in Control” under the U.S. Credit Agreement, or (c) a
“Change of Control” (or similar defined term) under any Permitted Subordinated
Debt Document.

C.              Section 2.10 of the Canadian Credit Agreement is hereby amended
by inserting the

4


--------------------------------------------------------------------------------


 

following Subsection 2.10(e) after Subsection 2.10(d):

“                 (e)    Notwithstanding any other provision of this Section
2.10, if at any time Borrower becomes obligated to pay or prepay all or part of
the Permitted Subordinated Debt, Borrower shall, prior to any payment or
prepayment of the Permitted Subordinated Debt, prepay the Loans and reduce the
Commitments in full.”

D.              Section 3.3 of the Canadian Credit Agreement is hereby amended
by revising the current Section 3.3 to read in full as follows:

“Section 3.3 Approvals; No Conflicts. The execution, delivery and performance by
Borrower of this Agreement and each other Loan Document executed or to be
executed by it, and the execution, delivery and performance by each other Loan
Party of each Loan Document executed or to be executed by such other Loan Party,
(a) do not require any Governmental Approval or third party approvals, except
such as have been obtained or made and are in full force and effect and except
filings necessary to perfect Liens created under the Loan Documents, (b) will
not violate any applicable Governmental Rule or the Organic Documents of
Borrower or any such other Loan Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument (including, without limitation, any Permitted
Subordinated Debt Document) binding upon Borrower or any such other Loan Party
or its assets, or give rise to a right thereunder to require any payment to be
made by Borrower or any such other Loan Party, and (d) will not result in the
creation or imposition of any Lien on any asset of Borrower or any such other
Loan Party, except Liens created under the Loan Documents.”

E.              Section 8.1 of the Canadian Credit Agreement is hereby amended
by adding thereto new Subsections (1) and (m) which shall read in full as
follows:

“(1) Default under Permitted Subordinated Debt Documents. Any default or event
of default shall occur under any Permitted Subordinated Debt Document, which
such default or event of default shall continue unremedied prior to the
expiration of any applicable period of grace or cure under the applicable
Permitted Subordinated Debt Document.

(m) Subordination. All or any portion of the Permitted Subordinated Debt shall
cease, for any reason, to be validly subordinated to the Combined Obligations,
as provided in the Subordination Agreement, or any holder of Permitted
Subordinated Debt or any Loan Party, or any affiliate thereof, shall so assert
in writing.”

III.             Global Borrowing Base.

(a)             The Global Administrative Agent and the Combined Lenders shall
have the right, in connection with the issuance of any Permitted Subordinated
Debt, to reduce the Global Borrowing Base and the U.S. Borrowing by an amount
agreed to by the Global Administrative Agent and the Combined Lenders in
accordance with their customary practices and standards for oil and gas loans
and in the exercise of their sole and reasonable discretion. In connection with
any such reduction, the Global Administrative Agent shall

5


--------------------------------------------------------------------------------


 

promptly notify Borrower, the Canadian Borrower and the Combined Lenders of the
new Global Borrowing Base and U.S. Borrowing Base as so reduced, which new
Global Borrowing Base and U.S. Borrowing Base shall be effective as of the date
specified in such notice. Upon receipt of such notice from the Global
Administrative Agent, the U.S. Borrower shall designate the Allocated U.S.
Borrowing Base and the Allocated Canadian Borrowing Base to the Global
Administrative Agent in accordance with Section 2.7(d) of the U.S. Credit
Agreement.

(b)             If either a Global Borrowing Base Deficiency or a U.S. Borrowing
Base Deficiency occurs as a result of this Section III, then U.S. Borrower and
Canadian Borrower shall, within one (1) Business Day following receipt of the
notice described in clause (a) above, prepay Combined Loans in an aggregate
principal amount equal to such deficiency, together with interest on the
principal amount paid accrued to the date of such prepayment. The parties hereto
hereby agree that any redetermination of the Global Borrowing Base and U.S.
Borrowing Base provided in this Section III shall not be deemed a discretionary
redetermination of the Global Borrowing Base or U.S. Borrowing Base for purposes
of Section 2.7(e) of the U.S. Credit Agreement.

IV.             Consent and Waiver. U.S. Borrower and Canadian Borrower have
requested that the Combined Lenders (a) consent to the issuance and incurrence
of the Permitted Subordinated Debt (such issuance and incurrence being referred
to herein as the “Subject Transaction”), and (b) waive (i) any provision of the
Combined Credit Agreements and the other Combined Loan Documents to the extent
such provisions prohibit the consummation of the Subject Transaction, and (ii)
any and all remedies and other rights under the Combined Credit Agreements and
the other Combined Loan Documents in respect of any Default or Event of Default
(as defined under each Combined Credit Agreement) to the extent, but only to the
extent, occurring solely from the consummation of the Subject Transaction. In
reliance on the representations, warranties, covenants and agreements contained
in the Combined Credit Agreements and this Amendment, each Combined Lender
hereby (x) consents to the Subject Transaction, and (y) waives (i) any provision
of the Combined Credit Agreements and the other Combined Loan Documents to the
extent such provisions prohibit the consummation of the Subject Transaction, and
(ii) any and all remedies and other rights under the Combined Credit Agreements
and the other Combined Loan Documents in respect of any Default or Event of
Default (as defined under each Combined Credit Agreement) to the extent, but
only to the extent, occurring solely from the consummation of the Subject
Transaction. The consent and waiver contained in this Section IV are limited
solely to the Subject Transaction, and the applicable provisions of the Combined
Credit Agreements and the other Combined Loan Documents to the extent they
prohibit the consummation of, or provide rights and remedies in respect of the
consummation of, such transaction. Nothing contained herein shall be deemed (1)
a consent to any action other than the consummation of the Subject Transaction,
or (2) a waiver of any provisions of the Combined Credit Agreements or any other
Combined Loan Document except to the extent any such provision prohibits the
consummation of, or provides rights and remedies in respect of the consummation
of, the Subject Transaction.

V.              Effectiveness. This Amendment shall become effective as of the
date (the “Effective Date”) when the Global Administrative Agent shall have
received (a) counterparts hereof duly executed by the U.S. Borrower, the
Canadian Borrower, the Global Administrative Agent, the Canadian Administrative
Agent and the Combined Lenders (or, in the case of any party as to which an
executed counterpart shall not have been received, telegraphic, telex, or other
written confirmation from such party of execution of a counterpart hereof by
such party) and (b)

6


--------------------------------------------------------------------------------


 

counterparts of the Subordination Agreement duly executed by the U.S. Borrower,
the Canadian Borrower, the Global Administrative Agent, the Canadian
Administrative Agent, the Combined Lenders and each holder of Permitted
Subordinated Debt.

VI.             Reaffirmation of Representations and Warranties. To induce the
Combined Lenders, the Global Administrative Agent and the Canadian
Administrative Agent to enter into this Amendment, the U.S. Borrower and the
Canadian Borrower hereby reaffirm, as of the date hereof, the following:

A.             The representations and warranties of each Loan Party (as such
term is defined in the U.S. Credit Agreement and the Canadian Credit Agreement,
collectively, the “Combined Loan Parties”) set forth in the Combined Loan
Documents to which it is a party are true and correct on and as of the date
hereof (or, if stated to have been made expressly as of an earlier date, were
true and correct in all material respects as of such date).

B.              Each of the Combined Loan Parties (a) is a corporation,
partnership or limited liability company duly incorporated or organized (as
applicable), validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, (b) has all corporate,
partnership or limited liability company power (as applicable) and all material
governmental licenses, authorizations, consents and approvals required to carry
on its businesses as now conducted and as proposed to be conducted, and (c) is
duly qualified to transact business as a foreign corporation, partnership or
limited liability company in each jurisdiction where a failure to be so
qualified would reasonably be expected to have a Material Adverse Effect.

C.              The execution, delivery and performance of this Amendment and
the other Combined Loan Documents by each Combined Loan Party (to the extent
each Loan Party is a party to this Agreement and such Loan Documents) (a) are
within such Loan Party’s corporate, partnership or limited liability company
powers, (b) when executed will be duly authorized by all necessary corporate,
partnership or limited liability company action, (c) require no action by or in
respect of, or filing with, any Governmental Authority (other than (i) actions
or filings pursuant to the Exchange Act and (ii) actions or filings that have
been taken or made and are in full force and effect) and (d) do not contravene,
or constitute a default under, any provision of applicable Governmental Rule
(including, without limitation, Regulation U) or of the articles or certificate
of incorporation, bylaws, regulations, partnership agreement or comparable
charter documents of any Combined Loan Party or of any agreement, judgment,
injunction, order, decree or other instrument (including, without limitation,
any Permitted Subordinated Debt Document) binding upon any Combined Loan Party
or result in the creation or imposition of any Lien on any Borrowing Base
Property or Collateral other than the Liens securing the Combined Obligations.

D.              This Amendment and each of the other Combined Loan Document
constitutes, or when executed and delivered will constitute, valid and binding
obligations of each Combined Loan Party which is a party thereto, enforceable
against each such Combined Loan Party which executes the same in accordance with
its terms except as the enforceability thereof may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium, or similar Governmental Rules affecting
creditors’ rights generally, and (b) equitable principles of general
applicability (whether enforcement is sought by proceedings at law or in
equity).

E.              Neither a Default nor an Event of Default has occurred or will
exist under either Combined Credit Agreement after giving effect to the
transactions contemplated by this

7


--------------------------------------------------------------------------------


 

Amendment or the other Combined Loan Documents. Neither the U.S. Borrower or any
of its Subsidiaries nor the Canadian Borrower or any of its Subsidiaries is in
default under, nor has any event or circumstance occurred which, but for the
expiration of any applicable grace period or the giving of notice, or both,
would constitute a default under, any material agreement to which the U.S.
Borrower or any of its Subsidiaries or the Canadian Borrower or any of its
Subsidiaries is a party or by which the U.S. Borrower or any of its Subsidiaries
or the Canadian Borrower or any of its Subsidiaries is bound, which default
would reasonably be expected to have a Material Adverse Effect. The Canadian
Borrower and the U.S. Borrower are in compliance with the financial covenants
set forth in Article VI of the U.S. Credit Agreement.

F.              No event or events have occurred since December 31, 2005 which
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.

VII.           Defined Terms. Except as amended hereby, terms used herein when
defined in the U.S. Credit Agreement shall have the same meanings herein unless
the context otherwise requires.

VIII.          Reaffirmation of Combined Credit Agreements. This Amendment shall
be deemed to be an amendment to the Combined Credit Agreements, and the Combined
Credit Agreements, as amended hereby, are hereby ratified, approved and
confirmed in each and every respect. All references to the Combined Credit
Agreements herein and in any other document, instrument, agreement or writing
shall hereafter be deemed to refer to the Combined Credit Agreements as amended
hereby.

IX.            Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

NOTWITHSTANDING THE FOREGOING SENTENCE AND AFTER GIVING EFFECT TO THE TEXTUAL
AMENDMENTS CONTAINED IN SECTIONS I AND II OF THIS AMENDMENT, (i) THE U.S. CREDIT
AGREEMENT (AS AMENDED HEREBY) SHALL CONTINUE TO BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW SPECIFIED IN SECTION 10.9(a) OF THE U.S. CREDIT
AGREEMENT, AND (ii) THE CANADIAN CREDIT AGREEMENT (AS AMENDED HEREBY) SHALL
CONTINUE TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW SPECIFIED
IN SECTION 10.9(a) OF THE CANADIAN CREDIT AGREEMENT.

X.              Severability of Provisions. Any provision of this Amendment held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

XI.            Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy (or other electronic transmission acceptable to the Global
Administrative Agent) shall be effective as delivery of a manually executed
counterpart of this Amendment.

XII.           Headings. Article and Section headings used herein are for
convenience of

8


--------------------------------------------------------------------------------


 

reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

XIII.          Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that neither the U.S. Borrower nor the Canadian Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Global Administrative Agent, each Issuing Bank
and each Combined Lender (and any attempted assignment or transfer by either the
U.S. Borrower or the Canadian Borrower without such consent shall be null and
void).

XIV.         No Oral Agreements. THIS AMENDMENT, THE COMBINED CREDIT AGREEMENTS,
AS AMENDED HEREBY, AND THE OTHER COMBINED LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

9


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the U.S. Borrower, the Canadian Borrower, the Combined
Lenders, the Global Administrative Agent, and the Canadian Administrative Agent
have executed this Amendment as of the date first above written.

U.S. BORROWER

 

 

 

 

STORM CAT ENERGY (USA) CORPORATION

 

 

 

 

By:

/s/ Paul Wiesner

 

Name:

Paul Wiesner

 

Title

CFO/Secretary

 

 

 

 

CANADIAN BORROWER

 

 

 

 

STORM CAT ENERGY CORPORATION

 

 

 

 

By:

/s/ Paul Wiesner

 

Name:

Paul Wiesner

 

Title

CFO/Secretary

 


--------------------------------------------------------------------------------


 

AGENTS AND COMBINED LENDERS

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Global

 

Administrative Agent and as a U.S. Lender

 

 

 

 

By:

/s/ J. Scott Fowler

 

 

J. Scott Fowler,

 

 

Senior Vice President

 


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.,

 

TORONTO BRANCH,

 

as Canadian Administrative Agent and as a Canadian

 

Lender

 

 

 

 

 

By:

/s/ J. Scott Fowler

 

Name:

J. Scott Fowler

 

Title

Senior Vice President

 

 


--------------------------------------------------------------------------------